




Exhibit 10.1
EPR PROPERTIES
2016 EQUITY INCENTIVE PLAN
Table of Contents


 
 
 
Page
SECTION 1 INTRODUCTION
1
 
1.1
Establishment
1
 
1.2
Purpose
1
 
1.3
Duration
1
 
 
 
 
SECTION 2 DEFINITIONS
1
 
2.1
Definitions
1
 
2.2
General Interpretive Principles
6
 
 
 
 
SECTION 3 PLAN ADMINISTRATION
7
 
3.1
Composition of Committee
7
 
3.2
Authority of Committee
7
 
3.3
Committee Delegation
8
 
3.4
Determination Under the Plan
8
 
 
 
 
SECTION 4 SHARES SUBJECT TO THE PLAN
9
 
4.1
Number of Shares
9
 
4.2
Unused and Forfeited Shares
9
 
4.3
Adjustments in Authorized Shares
9
 
4.4
General Adjustment Rules
10
 
4.5
Reservation of Rights
10
 
4.6
Dividend Equivalents
10
 
4.7
Clawback Policy
10
 
 
 
 
SECTION 5 PARTICIPATION
10
 
5.1
Basis of Grant
10
 
5.2
Types of Grants; Limits
11
 
5.3
Award Agreements
11
 
5.4
Restrictive Covenants
11
 
5.5
Maximum Annual Award
11
 
5.6
Non-Employee Trustee Sublimit
11
 
 
 
 
SECTION 6 SHARE OPTIONS
11
 
6.1
Grant of Options
11
 
6.2
Option Agreements
12
 
6.3
Shareholder Privileges
15
 
 
 
 
SECTION 7 SHARE APPRECIATION RIGHTS
15





--------------------------------------------------------------------------------





 
7.1
Grant of SARs
15
 
7.2
SAR Award Agreement
15
 
7.3
Exercise of SARs
16
 
7.4
Expiration of SARs
16
 
7.5
Adjustment of SARs
16
 
7.6
Payment of SAR Amount
16
 
 
 
 
SECTION 8 AWARDS OF RESTRICTED SHARE AND RESTRICTED SHARE UNITS
16
 
8.1
Restricted Share Awards Granted by Committee
16
 
8.2
Restricted Share Unit Awards Granted by Committee
16
 
8.3
Restrictions
17
 
8.4
Privileges of a Shareholder, Transferability
17
 
8.5
Enforcement of Restrictions
17
 
8.6
Termination of Service
17
 
 
 
 
SECTION 9 PERFORMANCE SHARES, PERFORMANCE UNITS, BONUS SHARES, OTHER SHARE-BASED
AWARDS AND DEFERRED SHARES
18
 
9.1
Awards Granted by Committee
18
 
9.2
Terms of Performance Shares of Performance Units
18
 
9.3
Bonus Shares
18
 
9.4
Deferred Shares
18
 
 
 
 
SECTION 10 PERFORMANCE AWARDS; SECTION 162(m) PROVISIONS
18
 
10.1
Terms of Performance Awards
18
 
10.2
Performance Goals
19
 
10.3
Adjustments
20
 
10.4
Other Restrictions
20
 
10.5
Section 162(m) Limitations
21
 
10.6
Maximum Annual Award
21
 
 
 
 
SECTION 11 CORPORATE TRANSACTIONS
21
 
 
 
 
SECTION 12 RIGHTS OF EMPLOYEEES, PARTICIPANTS
22
 
12.1
Employment
22
 
12.2
Nontransferability
22
 
12.3
Permitted Transfers
22
 
 
 
 
SECTION 13 GENERAL RESTRICITIONS
23
 
13.1
Investment Representations
23
 
13.2
Compliance with Securities Laws
23
 
13.3
Share Restriction Agreement
23
 
 
 
 
SECTION 14 OTHER EMPLOYEE BENEFITS
23
 
 
 
 
SECTION 15 PLAN AMENDMENT, MODIFICATION AND TERMINATION
24
 
15.1
Amendment, Modification, and Termination
24
 
15.2
Adjustment Upon Certain Unusual or Nonrecurring Events
24
 
15.3
Awards Previously Granted
24
 
 
 
 
SECTION 16 WITHHOLDING
24
 
16.1
Withholding Requirement
24
 
16.2
Satisfaction of Withholding Requirement
24
 
16.3
Withholding with Shares
24
 
 
 
 
SECTION 17 NONEXCLUSIVITY OF THE PLAN
25





--------------------------------------------------------------------------------





 
17.1
Nonexclusivity of the Plan
25
 
 
 
 
SECTION 18 REQUIREMENTS OF LAW
25
 
18.1
Requirements of Law
25
 
18.2
Code Section 409A
25
 
18.3
Rule 16b-3
26
 
18.4
Governing Law
26







--------------------------------------------------------------------------------






EPR PROPERTIES
2016 EQUITY INCENTIVE PLAN


SECTION 1
INTRODUCTION


1.1
Establishment. EPR Properties, a Maryland real estate investment trust (the
"Company"), hereby adopts the EPR Properties 2016 Equity Incentive Plan (the
"Plan"). The Plan was approved by the Company's Board on March 24, 2016 and will
become effective with respect to grants of Awards made on or after the Effective
Date. All Awards granted on or after the Effective Date of this Plan will be
subject to the terms of this Plan. On or after the Effective Date, no new equity
awards shall be granted under the Company's 2007 Equity Incentive Plan (the
"Prior Plan") or any other Company, shareholder-approved equity incentive plan
and all equity awards granted under the Prior Plan before the Effective Date
shall remain subject to the terms of the Prior Plan.



1.2
Purpose. The purpose of this Plan is to encourage employees of the Company and
its affiliates and subsidiaries, and non-employee trustees of the Company to
acquire or increase a proprietary and vested interest in the growth and
performance of the Company. The Plan also is designed to assist the Company in
attracting and retaining employees, non-employee trustees and consultants by
providing them with the opportunity to participate in the success and
profitability of the Company.



1.3
Duration. The Plan, as amended and restated herein, shall apply as of the
Effective Date and shall remain in effect, subject to the right of the Board to
amend or terminate the Plan at any time pursuant to Section 15 hereof, until all
Shares subject to the Plan shall have been issued, delivered, purchased or
acquired according to the Plan's provisions. Unless the Plan shall be reapproved
by the shareholders of the Company and the Board renews the continuation of the
Plan, no Awards shall be issued pursuant to the Plan after the tenth (10th)
anniversary of the Effective Date. The amendment and restatement of the Plan
shall not, unless otherwise expressly provided, adversely affect any Former Plan
Awards. The termination or expiration of the Plan shall not adversely affect any
Awards outstanding on the date of termination or expiration.





SECTION 2
DEFINITIONS


2.1
Definitions. The following terms shall have the meanings set forth below.



"1933 Act" means the Securities Act of 1933.


"1934 Act" means the Securities Exchange Act of 1934.


"Affiliate" of the Company means any Person that directly, or indirectly through
one or more intermediaries, Controls or is Controlled by, or is under common
Control with the Company.
"Award" means a grant made under this Plan in any form, which may include but is
not limited to, Options, Dividend Equivalents, Restricted Shares, Restricted
Shares Units, Bonus Shares, Deferred Shares, Other Share-Based Awards,
Performance Shares, Share Appreciation Rights and Performance Units.


"Award Agreement" means a written or electronic agreement or instrument between
the Company and a Holder which evidences an Award and sets forth such applicable
terms, conditions, and limitations (including treatment as a Performance Award)
as the Committee establishes for the Award.




1

--------------------------------------------------------------------------------





"Beneficiary" means the person, persons, trust or trusts which have been
designated by a Holder in his or her most recent written beneficiary designation
filed with the Company to receive the benefits specified under this Plan upon
the death of the Holder, or, if there is no designated beneficiary or surviving
designated beneficiary, the Person or Persons entitled by will or the laws of
descent and distribution to receive such benefits.


"Board" means the Board of Trustees of the Company.


"Bonus Shares" means Shares that are awarded to a Participant without cost and
without restriction in recognition of past performance (whether determined by
reference to another employee benefit plan of the Company or otherwise) or as an
incentive to become an employee of the Company or a Subsidiary.


"Cause" means, unless otherwise defined in an Award Agreement or otherwise
defined in a Participant's employment agreement (in which case such definition
will apply) any of the following:


(i)
Participant's conviction of, plea of guilty to, or plea of nolo contendere to a
felony or other crime that involves fraud or dishonesty;



(ii)
Any willful action or omission by a Participant which would constitute grounds
for immediate dismissal under the employment policies of the Company by which
Participant is employed, including intoxication with alcohol or illegal drugs
while on the premises of the Company, or violation of sexual harassment laws or
the internal sexual harassment policy of the Company by which Participant is
employed;



(iii)
Participant's habitual neglect of duties, including repeated absences from work
without reasonable excuse; or



(iv)
Participant's willful and intentional material misconduct in the performance of
his duties that results in financial detriment to the Company;



provided, however, that for purposes of clauses (ii), (iii) and (iv), "Cause"
shall not include any one or more of the following: bad judgment, negligence or
any act or omission believed by the Participant in good faith to have been in or
not opposed to the interest of the Company (without intent of the Participant to
gain, directly or indirectly, a profit to which the Participant was not legally
entitled). A Participant who agrees to resign from his affiliation with the
Company in lieu of being terminated for Cause may be deemed, in the sole
discretion of the Committee, to have been terminated for Cause for purposes of
this Plan.
"Change in Control" means the first to occur of the following events:


(i)
Incumbent Trustees cease for any reason to constitute at least a majority of the
Board.



(ii)
Any "person" (as defined in Section 3(a)(9) of the 1934 Act and as used in
Sections 13(d)(3) and 14(d)(2) of the 1934 Act) or "group" (within the
contemplation of Section 13(d)(3) of the 1934 Act and Rule 13d-5 thereunder) is
or becomes a "beneficial owner" (as defined in Rule 13d-3 under the 1934 Act) or
controls the voting power, directly or indirectly, of shares of the Company
representing 25% or more of the Company Voting Securities, other than (1) an
acquisition of Company Voting Securities by an underwriter pursuant to an
offering of shares by the Company, (2) a Non-Qualifying Transaction, or (3) an
acquisition of Company Voting Securities directly from the Company which is
approved by a majority of the Incumbent Trustees.



(iii)
A Business Combination, other than a Non-Qualifying Transaction, is consummated.



(iv)
The shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company.



(v)
The acquisition of direct or indirect Control of the Company by any "person" or
"group."



2

--------------------------------------------------------------------------------







(vi)
Any transaction or series of transactions which results in the Company being
"closely held" within the meaning of the REIT provisions of the Code, after any
applicable grace period, and with respect to which the Board has either waived
or failed to enforce the "Excess Share" provisions of the Company's Amended and
Restated Declaration of Trust.



For purposes of this Change in Control definition:
A.
"Company Voting Securities" shall mean the outstanding shares of the Company
eligible to vote in the election of trustees of the Company.



B.
"Company 25% Shareholder" shall mean any "person" or "group" which beneficially
owns or has voting control of 25% or more of the Company Voting Securities.



C.
"Business Combination" shall mean a merger, consolidation, acquisition, sale of
all or substantially all of the Company's assets or properties, statutory share
exchange or similar transaction involving the Company or any of its subsidiaries
that requires the approval of the Company's shareholders, whether for the
transaction itself or the issuance or exchange of securities in the transaction.



D.
"Incumbent Trustees" shall mean (1) the trustees of the Company as of the
Effective Date or (2) any trustee elected subsequent to the Effective Date whose
election or nomination was approved by a vote of at least two-thirds of the
Incumbent Trustees then on the Board (either by specific vote or approval of a
proxy statement of the Company in which such person is named as a nominee for
trustee).



E.
"Parent Corporation" shall mean the ultimate parent entity that directly or
indirectly has beneficial ownership or voting control of a majority of the
outstanding voting securities eligible to elect directors or trustees of a
Surviving Corporation.



F.
"Surviving Corporation" shall mean the entity resulting from a Business
Combination.



G.
"Non-Qualifying Transaction" shall mean a Business Combination in which all of
the following criteria are met: (1) more than 50% of the total voting power of
the Surviving Corporation or, if applicable, the Parent Corporation, is
represented by Company Voting Securities that were outstanding immediately prior
to the Business Combination (or, if applicable, is represented by shares into
which the Company Voting Securities were converted pursuant to the Business
Combination and held in substantially the same proportion as the Company Voting
Securities were held immediately prior to the Business Combination), (2) no
"person" or "group" (other than a Company 25% Shareholder or any employee
benefit plan (or related trust) sponsored or maintained by the Surviving
Corporation or the Parent Corporation) would become the beneficial owner,
directly or indirectly, of 25% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and no Company 25% Shareholder would increase its percentage of such total
voting power as a result of the transaction, and (3) at least a majority of the
members of the board of directors or similar governing body of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
following the consummation of the Business Combination were Incumbent Trustees
at the time of the Board's approval of the Business Combination.



Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any "person" or "group" acquires beneficial ownership or voting
control of more than 25% of the Company Voting Securities as a result of any
acquisition of Company Voting Securities by the Company, but if after that
acquisition by the Company the "person" or "group" becomes the beneficial owner
or obtains voting control of any additional Company Voting Securities, a Change
in Control shall be deemed to occur unless otherwise exempted as set forth
above.


3

--------------------------------------------------------------------------------





"Code" means the Internal Revenue Code of 1986, as it may be amended from time
to time, and the rules and regulations promulgated thereunder.
"Committee" means (i) the Board, or (ii) one or more committees of the Board to
whom the Board has delegated all or part of its authority under this Plan.
Initially, the Committee shall be the Compensation and Human Capital Committee
of the Board which is delegated all of the Board's authority under this Plan as
contemplated by clause (ii) above.


"Company" means EPR Properties, a Maryland real estate investment trust, and any
successor thereto.


"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a person, whether
through the ownership of voting securities, by contract or otherwise.


"Covered Employee" means an Employee that meets the definition of "covered
employee" under Code Section 162(m)(3).


"Date of Grant" or "Grant Date" means, with respect to any Award, the date as of
which such Award is granted under the Plan.


"Deferred Shares" means Shares that are awarded to a Participant on a deferred
basis pursuant to Section 9.4.


"Disabled" or "Disability" means an individual (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than 3 months under a Company-sponsored accident and health
plan. Notwithstanding the above, with respect to an Incentive Share Option and
the period of time following a separation from service in which a Holder may
exercise such Incentive Share Option, "disabled" shall have the same meaning as
defined in section 22(e)(3) of the Code.


”Dividend Equivalents" has the meaning ascribed in Section 4.6.


"Effective Date" means May 12, 2016.


"Eligible Employees" means all Employees (including officers and trustees who
are also Employees) of the Company or an Affiliate upon whose judgment,
initiative and efforts the Company depends, or will depend, for the successful
conduct of the Company's business.


"Employee" means a common law employee of the Company or an Affiliate.


"Executive Officer" means (i) each of the Chief Executive Officer, Chief
Financial Officer and president of the Company, any vice president of the
Company, including any vice president of the Company in charge of a principal
business unit, division or function (such as sales, administration, or finance),
any other officer who performs a policy making function or any other person who
performs similar policy making functions for the Company, (ii) Executive
Officers (as defined in part (i) of this definition) of subsidiaries of the
Company who perform policy making functions for the Company, and (iii) any
Person designated or identified by the Board as being an Executive Officer for
purposes of the 1933 Act or the 1934 Act, including any Person designated or
identified by the Board as being a Section 16 Person.


"Fair Market Value" means, as of any date, the value of a Share determined in
good faith, from time to time, by the Committee in its sole discretion, and for
this purpose the Committee may adopt such formulas as in its opinion shall
reflect the true fair market value of such Share from time to time and may rely
on such independent advice with respect to such fair market value as the
Committee shall deem appropriate. In the event that the Shares of the


4

--------------------------------------------------------------------------------





Company are traded on a national securities exchange, the Committee may
determine that the Fair Market Value of the Share shall be based upon the
closing price on the trading day before, the trading day of, or the first
trading day after the applicable date, or any other reasonable method using
actual transactions in such Shares as reported by such market and consistently
applied.


"Holder" means a Participant, Beneficiary or Permitted Transferee who is in
possession of an Award Agreement representing an Award that (i) in the case of a
Participant has been granted to such individual, (ii) in the case of a
Beneficiary has been transferred to such person under the laws of descent and
distribution, or (iii) in the case of a Permitted Transferee, has been
transferred to such person as permitted by the Committee, and, with respect to
all of the above clauses (i), (ii) and (iii), such Award Agreement has not
expired, been canceled, or been terminated. "Incentive Share Option" means any
Option designated as such and granted in accordance with the requirements of
Section 422 of the Code.


"Nonqualified Share Option" means any Option to purchase Shares that is not an
Incentive Share Option.


"Option" means a right to purchase Shares at a stated price for a specified
period of time. Such definition includes both Nonqualified Share Options and
Incentive Share Options.


"Optionee" shall have the meaning as set forth in Section 6.2. For the avoidance
of any doubt, in situations where the Option has been transferred to a Permitted
Transferee or passed to a Beneficiary in accordance with the laws of descent and
distribution, the Optionee will not be the same person as the Holder of the
Option.


"Option Agreement" or "Option Award Agreement" means a written agreement or
instrument between the Company and a Holder evidencing an Option.


"Option Exercise Price" means the price at which Shares subject to an Option may
be purchased, determined in accordance with Section 6.2(b).
"Other Share-Based Award" means any award of Shares or payment of cash that is
valued in whole or in part by reference to, or is otherwise based on, Shares,
other property, or achievement of performance metrics or measures.


"Participant" means a Service Provider of the Company designated by the
Committee from time to time during the term of the Plan to receive one or more
Awards under the Plan.


"Performance Award" means any Award that will be issued or granted, or become
vested or payable, as the case may be, upon the achievement of certain
performance goals (as described in Section 10) to a Participant pursuant to
Section 10.


"Performance Period" means the period of time as specified by the Committee
during which any performance goals are to be measured.


"Performance Shares" means an Award made pursuant to Section 9 which entitles a
Holder to receive Shares, their cash equivalent, or a combination thereof based
on the achievement of performance targets during a Performance Period.


"Performance Units" means an Award made pursuant to Section 9 which entitles a
Holder to receive cash, Shares or a combination thereof based on the achievement
of performance goals during a Performance Period.


"Permitted Transferee" has the meaning ascribed in Section 12.3.


"Person" shall have the meaning ascribed to such term in Section 3(a)(9) of the
1934 Act and used in Sections 13(d) and 14(d) thereof, including "group" as
defined in Section 13(d) thereof.




5

--------------------------------------------------------------------------------





"Plan" means the EPR Properties 2016 Equity Incentive Plan, as set forth in this
instrument and as hereafter amended from time to time.


"Restricted Shares" means Shares granted under Section 8 that are subject to
those restrictions set forth therein and the Award Agreement.


"Restricted Shares Unit" means an Award granted under Section 8 evidencing the
Holder's right to receive a Share (or, at the Committee's discretion, a cash
payment equal to the Fair Market Value of a Share) at some future date and that
is subject those restrictions set forth therein and the Award Agreement.


"Rule 16b-3" means Rule 16b-3 promulgated under the 1934 Act.


"SAR" or "Share Appreciation Right" means an Award that is designated as a SAR
pursuant to Section 7.


"SAR Holder" shall have the meaning as set forth in Section 7.2.
"Section 16 Person" means a Person who is subject to obligations under Section
16 of the 1934 Act with respect to transactions involving equity securities of
the Company.


"Service Provider" means an Eligible Employee, a non-employee trustee of the
Company or consultant of the Company. Solely for purposes of Substitute Awards,
the term Service Provider includes any current or former Employee or
non-employee director or trustee of an Acquired Entity (as defined in the
definition of Substitute Awards) who holds Acquired Entity Awards (as defined in
the definition of Substitute Awards) immediately prior to the Acquisition Date
(as defined in the definition of Substitute Awards).


"Shares" means the common shares, par value $.01 per share, of beneficial
interest in the Company.


"Subsidiary" means (i) in the case of an Incentive Share Option a "subsidiary
corporation," whether now or hereafter existing, as defined in section 424(f) of
the Code, and (ii) in the case of any other type of Award, in addition to a
subsidiary corporation as defined in clause (i), a limited liability company,
partnership or other entity in which the Company controls fifty percent (50%) or
more of the voting power or equity interests.


"Substitute Award" means an Award granted under the Plan in substitution for
shares or share-based awards ("Acquired Entity Awards") held by current and
former employees or former non-employee directors or trustees of another
corporation or entity who become Service Providers as the result of a merger or
consolidation of the employing corporation or other entity (the "Acquired
Entity") with the Company, a Subsidiary, or an Affiliate, or the acquisition by
the Company, a Subsidiary, or an Affiliate, of property or stock of, or other
ownership interest in, the Acquired Entity immediately prior to such merger,
consolidation, or acquisition ("Acquisition Date") as agreed to by the parties
to such corporate transaction and as may be set forth in the definitive purchase
agreement. The limitations of Section 4.1 and Section 5.5 on the number of
Shares reserved or available for grants, and the limitations under Sections 6.2
and 7.1 with respect to the Option Exercise Prices and SAR exercise prices,
shall not apply to Substitute Awards. Any issuance of a Substitute Award which
relates to an Option or an SAR shall be completed in conformity with the rules
under Section 409A of the Code ("Code Section 409A") relating to the
substitutions and assumptions of stock rights by reason of a corporate
transaction.


"Vested Option" means any Option, or portion thereof, which is exercisable by
the Holder. Vested Options remain exercisable only for that period of time as
provided for under this Plan and any applicable Option Award Agreement. Once a
Vested Option is no longer exercisable after otherwise having been exercisable,
the Option shall become null and void.


2.2
General Interpretive Principles. (i) Words in the singular shall include the
plural and vice versa, and words of one gender shall include the other gender,
in each case, as the context requires; (ii) the terms "hereof," "herein," and
"herewith" and words of similar import shall, unless otherwise stated, be
construed to refer to this Plan and not to any particular provision of this
Plan, and references to Sections are references to the



6

--------------------------------------------------------------------------------





Sections of this Plan unless otherwise specified; (iii) the word "including" and
words of similar import when used in this Plan shall mean "including, without
limitation," unless otherwise specified; and (iv) any reference to any U.S.
federal, state, or local statute or law shall be deemed to also refer to all
amendments or successor provisions thereto, as well as all rules and regulations
promulgated under such statute or law, unless the context otherwise requires.




SECTION 3
PLAN ADMINISTRATION


3.1
Composition of Committee. The Plan shall be administered by the Committee. To
the extent the Board considers it desirable for transactions relating to Awards
to be eligible to qualify for an exemption under Rule 16b-3, the Committee shall
consist of two or more trustees of the Company, all of whom qualify as
"non-employee directors" within the meaning of Rule 16b-3. To the extent the
Board considers it desirable for compensation delivered pursuant to Awards to be
eligible to qualify for an exemption from the limit on tax deductibility of
compensation under section 162(m) of the Code ("Code Section 162(m)"), the
Committee shall consist of two or more trustees of the Company, all of whom
shall qualify as "outside directors" within the meaning of Code Section 162(m).



3.2
Authority of Committee. Subject to the terms of the Plan and applicable law, and
in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority to:



(a)
select the Service Providers to whom Awards may from time to time be granted
hereunder;



(b)
determine the type or types of Awards to be granted to eligible Service
Providers;



(c)
determine the number of Shares to be covered by, or with respect to which
payments, rights, or other matters are to be calculated in connection with,
Awards;



(d)
determine the terms and conditions of any Award, including any vesting, payment,
settlement, cancellation, exercise, forfeiture or surrender terms of any Award;



(e)
determine whether, and to what extent, and under what circumstances Awards may
be settled or exercised in cash, Shares, other securities, other Awards or other
property;



(f)
determine, as to all or part of any Award as to any Participant, at the time the
Award is granted or anytime thereafter, that the exercisability, vesting,
payment, or settlement of an Award shall be accelerated upon a Participant's
death, disability, retirement, Change in Control, termination of employment
following a Change in Control, or other special circumstance determined by the
Committee;



(g)
to determine that Awards shall continue to become exercisable, vested, settled,
or paid in full or in installments after termination of employment, to extend
the period for exercise of Options or SARs following termination of employment
(but not beyond ten (10) years from the Grant Date of the Option or SAR) or to
provide that any Restricted Share Award, Restricted Share Unit Award,
Performance Unit Award, Performance Share Award, or Other Share-Based Award
shall in whole or in part not be forfeited upon Participant's death, disability,
retirement, Change in Control, termination of employment following a Change in
Control, or other special circumstance determined by the Committee, provided the
Committee shall consider potential tax consequences in making any such
determinations or taking any such actions;





7

--------------------------------------------------------------------------------





(h)
taking into account the desirability of satisfying the performance-based
compensation exception under Code Section 162(m), if a Participant is promoted,
demoted, or transferred to a different business unit of the Company during a
Performance Period, make adjustments to any performance goals, the applicable
Performance Period, or eliminate or cancel the Award, to the extent the
Committee determines that the Award, the performance goals, or the Performance
Period are no longer appropriate in order to make the outstanding Award
appropriate and comparable to the initial Award;



(i)
determine whether, and to what extent, and under what circumstance Awards may be
canceled, forfeited, or suspended and the method or methods by which Awards may
be settled, exercised, canceled, forfeited, or suspended;



(j)
correct any defect, supply an omission, reconcile any inconsistency and
otherwise interpret and administer the Plan and any instrument or Award
Agreement relating to the Plan or any Award hereunder;



(k)
grant Awards in replacement of Awards previously granted under this Plan or any
other compensation plan of the Company, provided that any such replacement grant
that would be considered a repricing shall be subject to shareholder approval;



(l)
cause the forfeiture of any Award or recover any Shares, cash, or other property
attributable to an Award for violations of and in accordance with any Company
ethics policy or pursuant to any Company compensation clawback policy, in each
case, in effect on the Effective Date or as adopted or amended thereafter;



(m)
with the consent of the Holder, amend any Award Agreement at any time; provided
that the consent of the Holder shall not be required for any amendment (i) that,
in the Committee's determination, does not materially adversely affect the
rights of the Holder, or (ii) which is necessary or advisable (as determined by
the Committee) to carry out the purpose of the Award as a result of any new
applicable law or change in an existing applicable law, or (iii) to the extent
the Award Agreement specifically permits amendment without consent;



(n)
modify and amend the Plan, establish, amend, suspend, or waive such rules,
regulations and procedures of the Plan, and appoint such agents as it shall deem
appropriate for the proper administration of the Plan; and



(o)
make any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan.



3.3
Committee Delegation. The Committee may delegate to any member of the Board or
committee of Board members such of its powers as it deems appropriate, including
the power to subdelegate, except that, pursuant to such delegation or
subdelegation, only a member of the Board (or a committee thereof) may grant
Awards from time to time to specified categories of Service Providers in amounts
and on terms to be specified by the Board or the Committee; provided that no
such grants shall be made other than by the Board or the Committee to
individuals who are then Section 16 Persons or other than by the Committee to
individuals who are then or are deemed likely to become a "covered employee"
within the meaning of Code Section 162(m). A majority of the members of the
Committee may determine its actions and fix the time and place of its meetings.



3.4
Determination Under the Plan. Unless otherwise expressly provided in the Plan,
all designations, determinations, adjustments, interpretations, and other
decisions under or with respect to the Plan, any Award or Award Agreement shall
be within the sole discretion of the Committee, may be made at any time and
shall be final, conclusive, and binding upon all persons, including the Company,
any Participant, any



8

--------------------------------------------------------------------------------





Holder, and any shareholder. No member of the Committee shall be liable for any
action, determination or interpretation made in good faith, and all members of
the Committee shall, in addition to their rights as trustees, be fully protected
by the Company with respect to any such action, determination or interpretation.




SECTION 4
SHARES SUBJECT TO THE PLAN


4.1
Number of Shares. Subject to adjustment as provided in Section 4.3 and subject
to the maximum amount of Shares that may be granted to an individual in a single
calendar year as set forth in Sections 5.5 or 5.6, no more than a total of One
Million Nine Hundred Fifty Thousand (1,950,000) Shares (the "Maximum Share
Limit"), are authorized for issuance under this Plan in accordance with its
provisions and subject to such restrictions or other provisions as the Committee
may from time to time deem necessary. Any Share required to satisfy Substitute
Awards shall not count against the Maximum Share Limit. Any Shares issued
hereunder may consist, in whole or in part, of authorized and unissued shares or
treasury shares. The Shares may be divided among the various Plan components as
the Committee shall determine; provided, however, the maximum number of Shares
that may be issued pursuant to Incentive Share Options (other than Shares issued
under an Incentive Share Option which was a Substitute Award) shall be the
Maximum Share Limit. Subject to Section 4.2 below, Shares that are subject to an
underlying Award and Shares that are issued pursuant to the exercise of an Award
shall be applied to reduce the maximum number of Shares remaining available for
use under the Plan. The Company shall at all times during the term of the Plan
and while any Awards are outstanding retain as authorized and unissued Shares,
or as treasury Shares, at least the number of Shares from time to time required
under the provisions of the Plan, or otherwise assure itself of its ability to
perform its obligations hereunder.



4.2
Unused and Forfeited Shares. Any Shares that are subject to an Award under this
Plan that are not used because the terms and conditions of the Award are not
met, including any Shares that are subject to an Award that expires or is
terminated for any reason, shall again be available for grant under the Plan.
Even if an SAR is settled in Shares, the entire number of Shares subject to the
SAR (and not just the Shares delivered in settlement of an SAR) shall cease to
be available for grant under the Plan. Shares subject to an Award granted
hereunder that are withheld or applied as payment in connection with the
exercise of an Award (including the withholding of Shares on the exercise of an
Option that is settled in Shares) or the withholding or payment of taxes related
thereto, shall also count against the Maximum Share Limit and no longer be
available for grant under the Plan. Shares used for full or partial payment of
the purchase price of the Shares with respect to which an Option is exercised,
and any Shares retained by the Company pursuant to Section 16.2 shall be
considered as having been granted for purposes of determining whether the
Maximum Share Limit provided for in Section 4.1 has been reached.



4.3
Adjustments in Authorized Shares. If, without the receipt of consideration
therefor by the Company, the Company shall at any time increase or decrease the
number of its outstanding Shares or change in any way the rights and privileges
of such Shares such as, but not limited to, the payment of a share dividend or
any other distribution upon such Shares payable in Shares, or through a share
split, spin-off, extraordinary cash dividend, subdivision, consolidation,
combination, reclassification or recapitalization involving the Shares, or any
similar corporate event or transaction, such that an adjustment is necessary in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then in relation to the Shares
that are affected by one or more of the above events, (i) the numbers, rights
and privileges, and kinds of Shares that may be issued under this Plan or under
particular forms of Awards, (ii) the number and kind of Shares subject to
outstanding Awards, and (iii) the Option Exercise Price or SAR exercise price
applicable to outstanding Awards, shall be increased, decreased or changed in
like manner, as if the Shares underlying the Award had been issued and
outstanding, fully paid and nonassessable at the time of such occurrence. The
manner in which Awards are adjusted pursuant to this Section 4.3 is to be
determined by the Board or the Committee; provided that all adjustments must be
determined by the Board or Committee in good faith, and must be effectuated so
as to preserve the value



9

--------------------------------------------------------------------------------





that any Participant has in outstanding Awards as of the time of the event
giving rise to any potential dilution or enlargement of rights.


4.4
General Adjustment Rules.



(a)
If any adjustment or substitution provided for in this Section 4 shall result in
the creation of a fractional Share under any Award, such fractional Share shall
be rounded to the nearest whole Share and fractional Shares shall not be issued.



(b)
In the case of any such substitution or adjustment affecting an Option
(including a Nonqualified Share Option) or an SAR, such substitution or
adjustment shall be made in a manner that is in accordance with the substitution
and assumption rules set forth in Treasury Regulations 1.424-1 and the
applicable guidance relating to Code section 409A.



4.5
Reservation of Rights. Except as provided in this Section 4, a Participant shall
have no rights by reason of (i) any subdivision or consolidation of Shares of
any class, (ii) the payment of any dividend, or (iii) any other increase or
decrease in the number of shares of any class. Any issuance by the Company of
shares of any class, or securities convertible into shares of any class, shall
not affect, and no adjustment by reason thereof shall be made with respect to,
the number of Shares subject to any Award (including the Option Exercise Price
or SAR exercise price of Shares subject to an Option or an SAR). The grant of an
Award pursuant to the Plan shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations, or changes of
its capital or business structure, to merge or consolidate, or to dissolve,
liquidate, sell, or transfer all or any part of its business or assets.



4.6
Dividend Equivalents. Subject to the provisions of the Plan and to the extent
expressly provided in the applicable Award Agreement, the recipient of an Award
other than an Option or SAR may, if so determined by the Committee, be entitled
to receive, currently or on a deferred basis, amounts equivalent to cash,
shares, or other property in lieu of dividends on Shares ("Dividend
Equivalents") with respect to the number of Shares covered by the Award, as
determined by the Committee in its sole discretion. The Committee may provide
that the Dividend Equivalents (if any) shall be deemed to have been reinvested
in additional Shares or otherwise reinvested and may provide that the Dividend
Equivalents are subject to the same vesting or performance conditions as the
underlying Award. Notwithstanding the foregoing, Dividend Equivalents credited
in connection with an Award that vests based on the achievement of performance
goals shall be subject to restrictions and risk of forfeiture to the same extent
as the Award with respect to which such Dividend Equivalents have been credited.



4.7
Clawback Policy. Any Award granted under the Plan may be subject to certain
provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 (“Dodd-Frank”) or any other compensation clawback policy that is adopted by
the Committee and that will require the Company to be able to claw back
compensation paid to its executives under certain circumstances. Any Participant
or Holder receiving an Award acknowledges that the Award may be clawed back by
the Company in accordance with any policies and procedures adopted by the
Committee in order to comply with Dodd Frank or as set forth in an Award
Agreement.





SECTION 5
PARTICIPATION


5.1
Basis of Grant. Participants in the Plan shall be those Service Providers, who,
in the judgment of the Committee, have performed, are performing, or during the
term of their incentive arrangement will perform, important services in the
management, operation and development of the Company, and significantly
contribute, or are expected to significantly contribute, to the achievement of
long-term corporate economic objectives.



10

--------------------------------------------------------------------------------







5.2
Types of Grants; Limits. Participants may be granted from time to time one or
more Awards; provided, however, that the grant of each such Award shall be
separately approved by the Committee or its designee, and receipt of one such
Award shall not result in the automatic receipt of any other Award. Written
notice shall be given to such Person, specifying the terms, conditions, right
and duties related to such Award. Under no circumstance shall Incentive Share
Options be granted to (i) non-employee trustees, or (ii) any person not
permitted to receive Incentive Share Options under the Code.



5.3
Award Agreements. Each Participant shall enter into an Award Agreement(s) with
the Company, in such form as the Committee shall determine and which is
consistent with the provisions of the Plan, specifying the applicable Award
terms, conditions, rights and duties. Unless otherwise explicitly stated in the
Award Agreement, Awards shall be deemed to be granted as of the date specified
in the grant resolution of the Committee, which date shall be the date of any
related agreement(s) with the Participant. Unless provided for in a particular
Award Agreement that the terms of the Plan are being superseded, in the event of
any inconsistency between the provisions of the Plan and any such Award
Agreement(s) entered into hereunder, the provisions of the Plan shall govern.



5.4
Restrictive Covenants. The Committee may, in its sole and absolute discretion,
place certain restrictive covenants in an Award Agreement requiring the
Participant to agree to refrain from certain actions. Such Restrictive
Covenants, if contained in the Award Agreement, will be binding on the
Participant.



5.5
Maximum Annual Award. The maximum number of Shares with respect to which an
Award or Awards (including any Options, SARs, Restricted Shares, Restricted
Share Units, Bonus Shares, Performance Shares, Other Share-Based Awards or
Performance Units (or any other Award which is denominated in Shares) may be
granted to any Participant in any one taxable year of the Company (the "Maximum
Annual Participant Award") shall not exceed Five Hundred Thousand (500,000)
Shares (subject to adjustment pursuant to Sections 4.3 and 4.4).



5.6
Non-Employee Trustee Sublimit. Subject to adjustment as provided in Section 4.3,
notwithstanding any of the foregoing, no non-employee trustee may be granted
Awards of Options, SARs, Restricted Shares, Restricted Share Units, Bonus
Shares, Performance Shares, or Performance Units (or any other Award which is
denominated in Shares) with respect to a number of Shares in any one (1)
calendar year which, when added to the Shares subject to any other Award
denominated in Shares granted to such non-employee trustee in the same calendar
year, shall exceed Twenty Thousand (20,000) Shares; provided, however, for
purposes of the foregoing limitation, (a) any Deferred Shares shall count
against the limit only during the calendar year in which such Shares are
initially deferred and not in the calendar year in which the Deferred Shares are
ultimately issued and (b) no Shares under any Award or portion thereof which is
made pursuant to an election made by a Non-Employee Trustee to receive his or
her Non-Employee Trustee compensation in the form of an Award under the Plan
rather than in cash shall count against the limit in this Section 5.6.





SECTION 6
SHARE OPTIONS


6.1
Grant of Options. A Participant may be granted one or more Options. The
Committee in its sole discretion shall designate whether an Option is an
Incentive Share Option or a Nonqualified Share Option. The Committee may grant
both an Incentive Share Option and a Nonqualified Share Option to the same
Participant at the same time or at different times. Incentive Share Options and
Nonqualified Share Options, whether granted at the same or different times,
shall be deemed to have been awarded in separate grants, shall be clearly
identified, and in no event shall the exercise of one Option affect the right to
exercise any other Option or affect the number of Shares for which any other
Option may be exercised.





11

--------------------------------------------------------------------------------





6.2
Option Agreements. Each Option granted under the Plan shall be evidenced by an
Option Award Agreement which shall be entered into by the Company and the
Participant to whom the Option is granted (the "Optionee"), and which shall
contain, or be subject to, the following terms and conditions, as well as such
other terms and conditions not inconsistent therewith, as the Committee may
consider appropriate in each case.



(a)
Number of Shares. Each Option Award Agreement shall state that it covers a
specified number of Shares, as determined by the Committee. To the extent that
the aggregate Fair Market Value of Shares with respect to which Options
designated as Incentive Share Options are exercisable for the first time by any
Optionee during any calendar year exceeds $100,000 or, if different, the maximum
limitation in effect at the time of grant under section 422(d) of the Code, such
Options in excess of such limit shall be treated as Nonqualified Share Options.
The foregoing shall be applied by taking Options into account in the order in
which they were granted. For the purposes of the foregoing, the Fair Market
Value of any Share shall be determined as of the time the Option with respect to
such Share is granted. In the event the foregoing results in a portion of an
Option designated as an Incentive Share Option exceeding the $100,000
limitation, only such excess shall be treated as a Nonqualified Share Option.



(b)
Price. Each Option Award Agreement shall state the Option Exercise Price at
which each Share covered by an Option may be purchased. Such Option Exercise
Price shall be determined in each case by the Committee, but, except with
respect to an Option issued in connection with a Substitute Award, in no event
shall the Option Exercise Price for each Share covered by an Option be less than
the Fair Market Value of the Share on the Option's Grant Date, as determined by
the Committee; provided, however, that the Option Exercise Price for each Share
covered by an Incentive Share Option granted to an Eligible Employee who then
owns Shares possessing more than 10% of the total combined voting power of all
classes of Shares of the Company or any parent or Subsidiary corporation of the
Company must be at least 110% of the Fair Market Value of the Share subject to
the Incentive Share Option on the Option's Grant Date.



(c)
Duration of Options. Each Option Award Agreement shall state the period of time,
determined by the Committee, within which the Option may be exercised by the
Holder (the "Option Period"). The Option Period must expire, in all cases, not
more than ten years from the Option's Grant Date; provided, however, that the
Option Period of an Incentive Share Option granted to an Eligible Employee who
then owns Shares possessing more than 10% of the total combined voting power of
all classes of Shares of the Company must expire not more than five years from
the Option's Grant Date. Each Option Award Agreement shall also state the
periods of time, if any, as determined by the Committee, when incremental
portions of each Option shall become exercisable. If any Option or portion
thereof is not exercised during its Option Period, such unexercised portion
shall be deemed to have been forfeited and have no further force or effect.



(d)
Post-Service Option Exercise Rules.



(i)
Each Option Agreement shall state the period of time, if any, determined by the
Committee, within which the Vested Option may be exercised after an Optionee
ceases to be a Service Provider and may provide for different periods of time
depending upon whether such cessation as a Service Provider was on account of
the Participant's death, Disability, voluntary resignation, retirement,
cessation as a trustee, or the Company having terminated such Optionee's
employment with or without Cause or for any other stated reason.



(ii)
In the case of a Participant that is an Employee, a termination of service shall
not occur if the Participant is on military leave, sick leave or other bona fide
leave of absence (such as temporary employment by the government) if the period
of such leave does not exceed six



12

--------------------------------------------------------------------------------





months, or if longer, as long as the Employee's right to reemployment with the
Company or an Affiliate is provided either by statute or by contract.


(iii)
In the case of a Participant that is both an Employee and a trustee, a
Participant's cessation as an Employee but continuation as a trustee of the
Company will not constitute a termination of service under the Plan. Unless an
Option Agreement provides otherwise, a Participant's change in status from
serving as an employee and/or trustee will not be considered a termination of
the Participant serving as a Service Provider for purposes of any Option
expiration period under the Plan.



(iv)
If, within the period of time specified in the Option Award Agreement following
the Option Holder's termination of employment, an Option Holder is prohibited by
law or a Company's insider trading policy from exercising any Nonqualified Share
Option, the period of time during which such Option may be exercised will
automatically be extended until the thirtieth (30th) day following the date the
prohibition is lifted. Notwithstanding the immediately preceding sentence, in no
event shall the Option exercise period be extended beyond the tenth (10th)
anniversary of the Option's Grant Date.



(e)
Transferability. Except to the extent permitted by the Committee pursuant to
12.3, Options shall not be transferable by the Optionee except by will or
pursuant to the laws of descent and distribution. Each Vested Option shall be
exercisable during the Optionee's lifetime only by him or her, or in the event
of Disability or incapacity, by his or her guardian or legal representative.
Shares issuable pursuant to any Option shall be delivered only to or for the
account of the Optionee, or in the event of Disability or incapacity, to his or
her guardian or legal representative.



(f)
Exercise, Payments, etc.



(i)
Unless otherwise provided in the Option Award Agreement, each Vested Option may
be exercised by delivery to the Corporate Secretary of the Company, or his or
her designee(s), a written notice specifying the number of Shares with respect
to which such Option is exercised and payment of the Option Exercise Price. Such
notice shall be in a form satisfactory to the Committee or its designee and
shall specify the particular Vested Option that is being exercised and the
number of Shares with respect to which the Vested Option is being exercised. The
exercise of the Vested Option shall be deemed effective upon receipt of such
notice by the Corporate Secretary, or his or her designee(s), and payment to the
Company. The purchase of such Shares shall take place at the principal offices
of the Company upon delivery of such notice, at which time the purchase price of
the Shares shall be paid in full by any of the methods or any combination of the
methods set forth in clause (ii) below.



(ii)
The Option Exercise Price may be paid by cash or certified bank check, and, in
the Committee's sole discretion, by any other additional method permitted by the
Committee including the following additional methods:



A.
By delivery to the Company Shares then owned by the Holder, the Fair Market
Value of which equals the purchase price of the Shares purchased pursuant to the
Vested Option, properly endorsed for transfer to the Company; provided, however,
that Shares used for this purpose must have been held by the Holder for such
minimum period of time as may be established from time to time by the Committee;
and provided further that the Fair Market Value of any Shares delivered in
payment of the purchase price upon exercise of the Options shall be the Fair
Market Value as of the exercise date, which shall be the date of delivery of the
Shares used as payment of the Option Exercise Price;



13

--------------------------------------------------------------------------------







In lieu of actually surrendering to the Company the Shares then owned by the
Holder, the Committee may, in its discretion permit the Holder to submit to the
Company a statement affirming ownership by the Holder of such number of Shares
and request that such Shares, although not actually surrendered, be deemed to
have been surrendered by the Holder as payment of the exercise price;
B.
For any Nonqualified Share Option, by a "net exercise" arrangement pursuant to
which the Company will not require a payment of the Option Exercise Price but
will reduce the number of Shares issued upon the exercise by the largest number
of whole Shares that has a fair market value on the date of exercise that does
not exceed the aggregate Option Exercise Price. With respect to any remaining
balance of the aggregate option price, the Company will accept a cash payment
from the Holder;



C.
For any Holder other than an Executive Officer or except as otherwise prohibited
by the Committee, by payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board; or



D.
Any combination of the methods of consideration payment provided in this clause
(ii).



(iii)
The Company may not guarantee a third-party loan obtained by a Holder to pay any
portion of the entire Option Exercise Price of the Shares.



(g)
Date of Grant. Unless otherwise specified in the Option Award Agreement, an
option shall be considered as having been granted on the date specified in the
grant resolution of the Committee.



(h)
Withholding.



A.
Nonqualified Share Options. Upon any exercise of a Nonqualified Share Option,
the Optionee shall make appropriate arrangements with the Company to provide for
the minimum amount of additional withholding required by applicable federal and
state income tax and payroll laws, including payment of such taxes through
delivery of Shares or by withholding Shares to be issued under the Option, as
provided in Section 16 hereof.



B.
Incentive Share Options. In the event that an Optionee makes a disposition (as
defined in Code section 424(c)) of any Shares acquired pursuant to the exercise
of an Incentive Share Option prior to the later of (i) the expiration of two
years from the date on which the Incentive Share Option was granted or (ii) the
expiration of one year from the date on which the Option was exercised, the
Participant shall send written or electronic notice to the Company at its
principal office (Attention: Corporate Secretary) of the date of such
disposition, the number of shares disposed of, the amount of proceeds received
from such disposition, and any other information relating to such disposition as
the Company may reasonably request. The Optionee shall, in the event of such a
disposition, make appropriate arrangements with the Company to provide for the
amount of additional withholding, if any, required by applicable Federal and
state income tax laws.



(i)
Adjustment of Options. Subject to the limitations set forth below and those
contained in Section 4, Section 6 and Section 15, the Committee may make any
adjustment in the Option Exercise Price, the number of Shares subject to, or the
terms of, an outstanding Option and a subsequent granting of an Option by
amendment or by substitution of an outstanding Option. Such amendment,
substitution, or regrant may result in terms and conditions (including Option
Exercise Price,



14

--------------------------------------------------------------------------------





number of Shares covered, vesting schedule, or exercise period) that differ from
the terms and conditions of the original Option; provided, however, except as
permitted under Section 11, the Committee may not, without shareholder approval
(i) amend an Option to reduce its Option Exercise Price, (ii) cancel an Option
and regrant an Option with an Option Exercise Price lower than the original
Option Exercise Price of the cancelled Option, (iii) cancel an Option in
exchange for cash or another Award, or (iv) take any other action (whether in
the form of an amendment, cancellation, or replacement grant) that has the
effect of "repricing" an Option, as defined under the rules of the established
stock exchange or quotation system on which the Shares are then listed or traded
if such Exchange's or quotation system's rules define what constitutes a
repricing. Other than with respect to a modification that a reasonable person
would not find to be a material adverse change in an Optionee's rights under an
Option, the Committee also may not adversely affect the rights of any Optionee
to previously granted Options without the consent of such Optionee. If such
action is affected by the amendment, the effective date of such amendment shall
be the date of the original grant. Any adjustment, modification, extension, or
renewal of an Option shall be effected such that the Option is either exempt
from, or is compliant with, Code Section 409A.


(j)
Modification, Extension, and Assumption of Options. Within the limitations of
the Plan and Code Section 409A, the Committee may modify, extend, or assume
outstanding Options or may accept the cancellation of outstanding Options
(whether granted by the Company or another issuer) in return for the grant of
new Options or a different type of award for the same or a different number of
Shares and at the same or a different Option Exercise Price (if applicable). The
foregoing notwithstanding, no modification of an Option shall, without the
consent of the Optionee, impair the Optionee's rights or increase the Optionee's
obligations under such Option.



6.3
Shareholder Privileges. No Holder shall have any rights as a shareholder with
respect to any Shares covered by an Option until the Holder becomes the holder
of record of such Shares, and no adjustments shall be made for dividends or
other distributions or other rights as to which there is a record date preceding
the date such Holder becomes the holder of record of such Shares, except as
provided in Section 4.





SECTION 7
SHARE APPRECIATION RIGHTS


7.1
Grant of SARs. Subject to the terms and conditions of this Plan, an SAR may be
granted to a Participant at any time and from time to time as shall be
determined by the Committee in its sole discretion.



(a)
Number of Shares. The Committee shall have complete discretion to determine the
number of SARs granted to any Participant, subject to the limitations imposed in
this Plan and by applicable law.



(b)
Exercise Price and Other Terms. Except with respect to SARs issued in connection
with a Substitute Award, all SARs shall be granted with an exercise price no
less than the Fair Market Value of the underlying Shares on the SARs' Date of
Grant. The Committee, subject to the provisions of this Plan, shall have
complete discretion to determine the terms and conditions of SARs granted under
this Plan.



(c)
Duration of SARs. Each SAR Award Agreement shall state the period of time,
determined by the Committee, within which the SARs may be exercised by the
Holder (the "SAR Period"). The SAR Period must expire, in all cases, not more
than ten (10) years from the SAR Grant Date.



7.2
SAR Award Agreement. Each SAR granted under the Plan shall be evidenced by a
written or electronic SAR Award Agreement which shall be entered into by the
Company and the Participant to whom the SAR is granted (the "SAR Holder"), and
which shall specify the exercise price per share, the terms of the SAR,



15

--------------------------------------------------------------------------------





the conditions of exercise, and such other terms and conditions as the Committee
in its sole discretion shall determine.


7.3
Exercise of SARs. SARs shall be exercisable on such terms and conditions as the
Committee in its sole discretion shall determine.



7.4
Expiration of SARs. Each SAR Award Agreement shall expire on the earlier of (i)
the tenth (10th) anniversary of the SAR's Date of Grant, or (ii) after the
period of time, if any, determined by the Committee, within which the SAR may be
exercised after an SAR Holder ceases to be a Service Provider. The SAR Award
Agreement may provide for different periods of time following an SAR Holder's
cessation as a Service Provider during which the SAR may be exercised depending
upon whether such cessation as a Service Provider was on account of the
Participant's death, Disability, voluntary resignation, cessation as a trustee,
or the Company having terminated such SAR Holder's employment with or without
Cause.



7.5
Adjustment of SARs. Subject to the limitations set forth below and those
contained in Sections 7 and 15, the Committee may make any adjustment in the SAR
exercise price, the number of Shares subject to, or the terms of, an outstanding
SAR and a subsequent granting of an SAR by amendment or by substitution of an
outstanding SAR. Such amendment, substitution, or regrant may result in terms
and conditions (including SAR exercise price, number of Shares covered, vesting
schedule, or exercise period) that differ from the terms and conditions of the
original SAR; provided, however, except as permitted under Section 11, the
Committee may not, without shareholder approval (i) amend an SAR to reduce its
exercise price, (ii) cancel an SAR and regrant an SAR with an exercise price
lower than the original SAR exercise price of the cancelled SAR, (iii) cancel an
SAR in exchange for cash or another Award, or (iv) take any other action
(whether in the form of an amendment, cancellation, or replacement grant) that
has the effect of "repricing" an SAR, as defined under the rules of the
established stock exchange or quotation system on which the Company Shares is
then listed or traded. The Committee also may not adversely affect the rights of
any SAR Holder to previously granted SARs without the consent of such SAR
Holder. If such action is affected by the amendment, the effective date of such
amendment shall be the date of the original grant. Any adjustment, modification,
extension, or renewal of an SAR shall be effected such that the SAR is either
exempt from, or is compliant with, Code Section 409A.



7.6
Payment of SAR Amount. Upon exercise of a SAR relating to one or more Shares, a
Holder shall be entitled to receive payment from the Company in an amount equal
to the aggregate positive difference between the Fair Market Value of the
Share(s) for which an SAR exercise is being made over the aggregate exercise
price of such SARs. At the Committee's discretion, the payment upon an SAR
exercise may be in whole Shares of equivalent value, cash, or a combination of
whole Shares and cash. Fractional Shares shall be rounded down to the nearest
whole Share.





SECTION 8
AWARDS OF RESTRICTED SHARE AND RESTRICTED SHARE UNITS


8.1
Restricted Share Awards Granted by Committee. Coincident with or following
designation for participation in the Plan and subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Restricted Shares to any Service Provider in such amounts as the Committee
shall determine.



8.2
Restricted Share Unit Awards Granted by Committee. Coincident with or following
designation for participation in the Plan and subject to the terms and
provisions of the Plan, the Committee may grant a Service Provider Restricted
Share Units in connection with or separate from a grant of Restricted Shares.
Upon the vesting of Restricted Share Units, the Holder shall be entitled to
receive the full value of the Restricted Share Units payable in either Shares or
cash.





16

--------------------------------------------------------------------------------





8.3
Restrictions. A Holder's right to retain Restricted Shares or be paid with
respect to Restricted Share Units shall be subject to such restrictions,
including him or her continuing to perform as a Service Provider for a
restriction period specified by the Committee, or the attainment of specified
performance goals and objectives, as may be established by the Committee with
respect to such Award. The Committee may in its sole discretion require
different periods of service or different performance goals and objectives with
respect to (i) different Holders, (ii) different Restricted Shares or Restricted
Share Unit Awards, or (iii) separate, designated portions of the Shares
constituting a Restricted Share Award. Any grant of Restricted Shares or
Restricted Share Units shall contain terms such that the Award is either exempt
from Code Section 409A or complies with such section.



8.4
Privileges of a Shareholder, Transferability. Unless otherwise provided in the
Award Agreement, a Participant shall have all voting, dividend, liquidation and
other rights with respect to Restricted Shares. The Committee may provide that
any dividends paid on Restricted Shares prior to such Shares becoming vested
shall be held in escrow by the Company and subject to the same restrictions on
transferability and forfeitability as the underlying Restricted Shares. Any
voting, dividend, liquidation or other rights shall accrue to the benefit of a
Holder only with respect to Restricted Shares held by, or for the benefit of,
the Holder on the record date of any such dividend or voting date. A
Participant's right to sell, encumber or otherwise transfer such Restricted
Shares shall, in addition to the restrictions otherwise provided for in the
Award Agreement, be subject to the limitations of Section 12.2 hereof. The
Committee may determine that a Holder of Restricted Shares Units is entitled to
receive Dividend Equivalent payments on such units. If the Committee determines
that Restricted Shares Units shall receive Dividend Equivalent payments, such
feature will be specified in the applicable Award Agreement. Restricted Shares
Units shall not have any voting rights.



8.5
Enforcement of Restrictions. The Committee may in its sole discretion require
one or more of the following methods of enforcing the restrictions referred to
in Section 8.2 and 8.3:



(a)
Holding the Restricted Shares in book entry form in the name of the Participant
until the applicable Vesting Date(s), at which time such Shares will be
delivered to the Participant;



(b)
Registering the Restricted Shares in the name of the Participant and having the
Participant deposit such Restricted Shares, together with a share power endorsed
in blank, with the Company;



(c)
Placing a legend on the Share certificates, as applicable, referring to
restrictions;



(d)
Requiring that the Share certificates, duly endorsed, be held in the custody of
a third party nominee selected by the Company who will hold such Restricted
Shares on behalf of the Holder while the restrictions remain in effect; or



(e)
Inserting a provision into the Restricted Shares Award Agreement prohibiting
assignment of such Award Agreement until the terms and conditions or
restrictions contained therein have been satisfied or released, as applicable.



8.6
Termination of Service. Except as otherwise provided in an Award Agreement or
other agreement approved by the Committee to which any Participant is a party
(in which case such provisions will apply), in the event of the death or
Disability of a Participant, all service period and other restrictions
applicable to Restricted Shares Awards then held by him or her shall lapse, and
such Awards shall become fully nonforfeitable. Subject to Section 11, in the
event a Participant ceases to be a Service Provider for any other reason, any
Restricted Shares Awards as to which the service period or other vesting
conditions for have not been satisfied shall be forfeited.







17

--------------------------------------------------------------------------------





SECTION 9
PERFORMANCE SHARES, PERFORMANCE UNITS, BONUS SHARES, OTHER SHARE-BASED AWARDS
AND DEFERRED SHARES


9.1
Awards Granted by Committee. Coincident with or following designation for
participation in the Plan, a Participant may be granted Performance Shares or
Performance Units.



9.2
Terms of Performance Shares or Performance Units. The Committee shall establish
maximum and minimum performance targets to be achieved during the applicable
Performance Period. Each grant of a Performance Share or Performance Unit Award
shall be subject to additional terms and conditions not inconsistent with the
provisions of the Plan. The Committee shall determine what, if any, payment is
due with respect to an Award and whether such payment shall be made in cash,
Shares or some combination.



9.3
Bonus Shares. The Committee is authorized, subject to limitations under
applicable law, to make such other Awards that are payable in, valued in whole
or in part by reference to, or otherwise based on or related to Shares, as
deemed by the Committee to be consistent with the purposes of the Plan,
including without limitation (i) Bonus Shares awarded purely as a "bonus" and
not subject to any restrictions or conditions, or (ii) any award of Shares or
payment of cash that is valued in whole or in part by reference to, or are
otherwise based on, Shares, other property, or achievement of performance
metrics or measures ("Other Share-Based Awards"). The Committee has absolute
discretion to determine whether any consideration (other than services) is to be
received by the Company or any Affiliate as a condition precedent to the grant
of Bonus Shares or Other Share-Based Awards, subject to such minimum
consideration as may be required by applicable law.



9.4
Deferred Shares. Subject to the terms and provisions of the Plan, Deferred
Shares may be granted to any Participant in such amounts and upon such terms,
and at any time and from time to time, as shall be determined by the Committee.
The Committee may impose such conditions or restrictions on any Deferred Shares
as it may deem advisable, including time-vesting restrictions and deferred
payment features. The Committee may cause the Company to establish a grantor
trust to hold Shares subject to Deferred Share Awards. Without limiting the
generality of the foregoing, the Committee may grant to any Participant, or
permit any Participant to elect to receive, Deferred Shares in lieu of or in
substitution for any other compensation (whether payable currently or on a
deferred basis, and whether payable under this Plan or otherwise) which such
Participant may be eligible to receive from the Company or a Subsidiary. In no
event shall any Deferred Shares relate to the exercise of an Option or a SAR.
Any Award Agreement or other Company-sponsored deferred compensation plan
relating to the grant of Deferred Shares shall separately contain the requisite
terms and conditions such that the Deferred Shares Award complies with Code
Section 409A; provided, however, in all cases except as may otherwise be
expressly provided for under the other plan, any Shares issued upon the
settlement and payment of any Deferred Shares shall be under and pursuant to
this Plan. Unless otherwise expressly specified in another plan or agreement,
any credited right to receive a Share under a Company-sponsored nonqualified
deferred compensation plan or agreement, whether credited due to an election to
defer compensation or due to the conversion of Dividend Equivalents into
additional Shares, shall be a Deferred Share under this Plan and issuable under
the terms and conditions set forth herein.





SECTION 10
PERFORMANCE AWARDS; SECTION 162(m) PROVISIONS


10.1
Terms of Performance Awards. Except as provided in Section 11, Performance
Awards will be issued or granted, or become vested, settled or payable, only
after the end of the relevant Performance Period. The performance goals to be
achieved for each Performance Period and the amount of the Award to be
distributed upon satisfaction of those performance goals shall be conclusively
determined by the Committee. When the Committee determines whether a performance
goal has been satisfied for any



18

--------------------------------------------------------------------------------





Performance Period, the Committee, where the Committee deems appropriate, may
make such determination using calculations which alternatively include and
exclude one, or more than one, event or transaction that the Committee considers
to be either of an unusual nature or of a type that indicates infrequency of
occurrence (under generally accepted accounting principles (United States)
(“GAAP”) and as described in Financial Accounting Standards Board Accounting
Standards Subtopic 225-20 (or any successor provision) or in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s Annual Report on Form 10-K for the applicable fiscal
year, and the Committee may determine whether a performance goal has been
satisfied for any Performance Period taking into account the alternative which
the Committee deems appropriate under the circumstances. The Committee also may
take into account any other unusual or non-recurring items, including the
charges or costs associated with restructurings of the Company, discontinued
operations, and the cumulative effects of accounting changes and, further, may
take into account any unusual or non-recurring events affecting the Company,
changes in applicable tax laws or accounting principles or such other factors as
the Committee may determine reasonable and appropriate under the circumstances
(including any factors that could result in the Company's paying non-deductible
compensation to an Employee or non-employee trustee).


10.2
Performance Goals. If an Award is subject to this Section 10, then the lapsing
of restrictions thereon, or the vesting thereof, and the distribution of cash,
Shares or other property pursuant thereto, as applicable, shall be subject to
the achievement of one or more objective performance goals established by the
Committee, which shall be based on the attainment of one or any combination of
the following metrics, and which may be established on an absolute or relative
basis for the Company as a whole or any of its subsidiaries, operating divisions
or other operating units and, where applicable, in the aggregate or on a
per-Share basis:



(a)
Earnings including earnings per share, earnings before interest, earnings before
interest and taxes, earnings before interest, taxes, and depreciation, or
earnings before interest, taxes, depreciation, and amortization and in the case
of any of the foregoing, such goal may be adjusted to further exclude items in
order to measure achievement of specific performance goals, including any one or
more of the following: stock-based compensation expense; income or losses from
discontinued operations; gain on cancellation of debt; debt extinguishment and
related costs; restructuring, separation, and/or integration charges and costs;
reorganization and/or recapitalization charges and costs; impairment charges;
gain or loss related to investments or the sale of assets; extraordinary gains
or losses; the cumulative effect of accounting changes; acquisitions or
divestitures; foreign exchange impacts; any unusual, nonrecurring gain or loss;
sales and use tax settlement; and gain on nonmonetary transactions);



(b)
Funds from Operations (FFO), Funds from Operations (as adjusted), and Adjusted
Funds from Operations;



(c)
Net income or loss;



(d)
Cash available for distribution per share;



(e)
Investment spending;



(f)
Cash flow provided by operations;



(g)
Free cash flow;



(h)
Reductions in expense levels or expense management;



(i)
Operating and maintenance cost management and employee productivity;



(j)
Return measures (including on assets, equity or invested capital);



19

--------------------------------------------------------------------------------







(k)
Share price (including attainment of a specified per-Share price during the
Performance Period; growth measures or attainment by the Shares of a specified
price for a specified period of time);



(l)
Strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market share, market penetration, geographic business
expansion goals, objectively identified project milestones, cost targets, and
goals relating to acquisitions or divestitures;



(m)
Market share;



(n)
Total shareholder return;



(o)
Working capital;



(p)
Gross margin;



(q)
Operating Profit;



(r)
Book value per-Share;



(s)
Growth or rate of growth of any of the above business criteria;



(t)
Achievement of business or operational goals such as business development;



(u)
Accomplishments of mergers, acquisitions, dispositions, public offerings, or
similar extraordinary business transactions;



provided that applicable performance goals may be applied on a pre- or post-tax
basis; and provided further that the Committee may, when the applicable
performance goals are established, provide that the formula for such goals may
include or exclude items to measure specific objectives, such as losses from
discontinued operations, extraordinary gains or losses, the cumulative effect of
accounting changes, acquisitions or divestitures, foreign exchange impacts and
any unusual, nonrecurring gain or loss. In addition to the foregoing performance
goals, the performance goals shall also include any performance goals which are
set forth in a Company bonus or incentive plan, if any, which has been approved
by the Company's shareholders, which are incorporated herein by reference. Such
performance goals shall be set by the Committee within the time period
prescribed by, and shall otherwise comply with the requirements of, Code Section
162(m). As established by the Committee, the incentive goals may include GAAP
and non-GAAP financial measures.
10.3
Adjustments. Notwithstanding any provision of the Plan other than Section 4.3 or
Section 11, with respect to any Award that is subject to this Section 10, the
Committee may not adjust upwards the amount payable pursuant to such Award, nor
may it waive the achievement of the applicable performance goals except in the
case of the Participant's death, disability, Change in Control, or other special
circumstance determined by the Committee in which the Committee determines such
adjustment will not negatively affect the Company's ability to deduct any
compensation under Code Section 162(m) or the Committee determines that such
compensation is to no longer qualify for any performance-based compensation
exception under Code Section 162(m).



10.4
Other Restrictions. If applicable because the Company is subject to Code Section
162(m)'s limitations on deductible compensation, the Committee shall have the
power to impose such other restrictions on Awards subject to this Section 10 as
it may deem necessary or appropriate to ensure that such Awards satisfy all
requirements for "performance-based compensation" within the meaning of Code
Section 162(m)(4)(B).





20

--------------------------------------------------------------------------------





10.5
Section 162(m) Limitations. Notwithstanding any other provision of this Plan, if
the Committee determines at the time any Award is granted to a Participant that
such Participant is, or is likely to be at the time he or she recognizes income
for federal income tax purposes in connection with such Award, a Covered
Employee, then the Committee may provide that this Section 10 is applicable to
such Award.



10.6
Maximum Annual Award. See Section 5.5 for the maximum number of Shares with
respect to an Award or Awards that may be granted to any Participant in any one
(1) calendar year.





SECTION 11
CORPORATE TRANSACTIONS


11.1
Except as otherwise provided in an Award Agreement or other agreement approved
by the Committee to which any Participant is a party, in the event of a Change
in Control all Awards then outstanding shall become fully exercisable, fully
vested or fully payable, as the case may be, and all restrictions (other than
restrictions imposed by law) and conditions on all Awards then outstanding shall
be deemed satisfied as of the date of the Change in Control.

11.2
In addition to the foregoing, in the event the Company undergoes a Change in
Control or in the event of a corporate merger, consolidation, major acquisition
of property (or stock), separation, reorganization or liquidation in which the
Company is a party and in which a Change in Control does not occur, the
Committee, or the board of directors of any corporation assuming the obligations
of the Company, shall have the full power and discretion to take any one or more
of the following actions:

(a)
Continuation of the Award by the Company (if the Company is the surviving
corporation);



(b)
Cancellation of the Award and a payment to the Participant with respect to each
Share subject to the portion of the Award that is vested as of the transaction
date equal to the underlying Fair Market Value of the Share underlying the Award
or, in the case of an Option or SAR, an amount equal to the greater of (i) the
excess of (A) the value, as determined by the Board in its absolute discretion,
of the property (including cash) received by a holder of a Share as a result of
the transaction, over (B) the per-Share Option Exercise Price or SAR exercise
price (such excess, the "Spread") or (ii) the Black-Scholes value (or other
value determined by application of a binomial option valuation model) of the
Option or SAR no more than 15 trading days before the date of cancellation. Such
payment shall be made in the form of cash, cash equivalents, or securities of
the surviving corporation or its parent having a value equal to such Fair Market
Value or Spread, respectively. In addition, any escrow, holdback, earnout, or
similar provisions in the transaction agreement may apply to such payment to the
same extent and in the same manner as such provisions apply to the holders of
Shares. If the Fair Market Value or Spread applicable to an Award is zero (0) or
a negative number, then the Award may be cancelled without making a payment to
the Participant.



(c)
Without reducing the economic value of outstanding Awards, modify the terms and
conditions for the exercise of, or settlement of, outstanding Awards granted
hereunder;



(d)
Provide for the purchase by the Company of any Award, upon the Participant's
request, for, with respect to an Option or SAR, an amount of cash equal to the
amount that could have been attained upon the exercise of such Award or
realization of the Participant's rights had such Award been currently
exercisable, or, in the case of Restricted Shares or Restricted Share Units, the
Fair Market Value of such Shares or Units;



(e)
Provide that Options or SARs granted hereunder must be exercised in connection
with the closing of such transactions, and that if not so exercised such Options
or SARs will expire. Any exercise of



21

--------------------------------------------------------------------------------





the Option or SAR in connection with such event may be contingent upon the
closing of such transactions;


(f)
Make such adjustment to any Award that is outstanding as the Committee or Board
deems appropriate to reflect such Change in Control or corporate event; or



(g)
Cause any Award then outstanding to be assumed, or new rights of equivalent
economic value substituted therefore, by the acquiring or surviving corporation,
and if any assumption or substitution occurs with respect to an Option or a SAR,
such substitution occurs in a manner that complies with Code Section 424(a).



Any such determinations by the Committee may be made generally with respect to
all Participants, or may be made on a case-by-case basis with respect to
particular Participants. Notwithstanding the foregoing, any transaction
undertaken for the purpose of reincorporating the Company under the laws of
another jurisdiction, if such transaction does not materially affect the
beneficial ownership of the Company's Shares, such transaction shall not
constitute a merger, consolidation, major acquisition of property for stock,
separation, reorganization, liquidation, or Change in Control.


SECTION 12
RIGHTS OF EMPLOYEES; PARTICIPANTS


12.1
Employment. Nothing contained in the Plan or in any Award granted under the Plan
shall confer upon any Participant any right with respect to the continuation of
his or her services as a Service Provider or interfere in any way with the right
of the Company, subject to the terms of any separate employment or consulting
agreement to the contrary, at any time to terminate such services or to increase
or decrease the compensation of the Participant from the rate in existence at
the time of the grant of an Award. Whether an authorized leave of absence, or
absence in military or government service, shall constitute a termination of
Participant's services as a Service Provider shall be determined by the
Committee at the time.



12.2
Nontransferability. Except as provided in Section 12.3, no right or interest of
any Holder in an Award granted pursuant to the Plan shall be assignable or
transferable during the lifetime of the Participant, either voluntarily or
involuntarily, or be subjected to any lien, directly or indirectly, by operation
of law, or otherwise, including execution, levy, garnishment, attachment, pledge
or bankruptcy. In the event of a Participant's death, a Holder's rights and
interests in all Awards shall, to the extent not otherwise prohibited hereunder,
be transferable by testamentary will or the laws of descent and distribution,
and payment of any amounts due under the Plan shall be made to, and exercise of
any Options or SARs may be made by, the Holder's legal representatives, heirs or
legatees. If, in the opinion of the Committee, a person entitled to payments or
to exercise rights with respect to the Plan is disabled from caring for his or
her affairs because of a mental condition, physical condition or age, payment
due such person may be made to, and such rights shall be exercised by, such
person's guardian, conservator, or other legal personal representative upon
furnishing the Committee with evidence satisfactory to the Committee of such
status. "Transfers" shall not be deemed to include transfers to the Company or
"cashless exercise" procedures with third parties who provide financing for the
purpose of (or who otherwise facilitate) the exercise of Awards consistent with
applicable laws and the authorization of the Committee.



12.3
Permitted Transfers. Pursuant to conditions and procedures established by the
Committee from time to time, the Committee may permit Awards to be transferred
without consideration other than nominal consideration to, exercised by and paid
to certain persons or entities related to a Participant, including members of
the Participant's immediate family, charitable institutions, or trusts or other
entities whose beneficiaries or beneficial owners are members of the
Participant's immediate family and/or charitable institutions (a "Permitted
Transferee"). In the case of initial Awards, at the request of the Participant,
the Committee may permit the naming of the related person or entity as the Award
recipient. Any permitted transfer shall be subject to the condition that the
Committee receive evidence satisfactory to it that the



22

--------------------------------------------------------------------------------





transfer is being made for estate and/or tax planning purposes on a gratuitous
or donative basis and without consideration (other than nominal consideration).
Notwithstanding the foregoing, Incentive Share Options shall only be
transferable to the extent permitted in section 422 of the Code, or such
successor provision thereto, and the treasury regulations thereunder.




SECTION 13
GENERAL RESTRICTIONS


13.1
Investment Representations. The Company may require any person to whom an Award
is granted, as a condition to receiving Shares under the Award, to give written
assurances in substance and form satisfactory to the Company and its counsel to
the effect that such person is acquiring the Shares subject to the Award for his
or her own account for investment and not with any present intention of selling
or otherwise distributing the same, and to such other effects as the Company
deems necessary or appropriate in order to comply with federal and applicable
state securities laws. Legends evidencing such restrictions may be placed on the
certificates evidencing the Shares.



13.2
Compliance with Securities Laws.



(a)
Each Award shall be subject to the requirement that, if at any time counsel to
the Company shall determine that the listing, registration or qualification of
the Shares subject to such Award upon any securities exchange or under any state
or federal law, or the consent or approval of any governmental or regulatory
body, is necessary as a condition of, or in connection with, the issuance or
purchase of Shares thereunder, such Award may not be accepted or exercised in
whole or in part unless such listing, registration, qualification, consent or
approval shall have been effected or obtained on conditions acceptable to the
Committee. Nothing herein shall be deemed to require the Company to apply for or
to obtain such listing, registration or qualification.



(b)
Each Holder who is a trustee or an Executive Officer is restricted from taking
any action with respect to any Award if such action would result in a
(i) violation of Section 306 of the Sarbanes-Oxley Act of 2002, and the
regulations promulgated thereunder, whether or not such law and regulations are
applicable to the Company, or (ii) any policies adopted by the Company
restricting transactions in the Shares.



13.3
Share Restriction Agreement. The Committee may provide that Shares issuable in
connection with an Award shall, under certain conditions, be subject to
restrictions whereby the Company has (i) a right of first refusal with respect
to such Shares, (ii) specific rights or limitations with respect to the
Participant's ability to vote such Shares, or (iii) a right or obligation to
repurchase all or a portion of such Shares, which restrictions may survive a
Participant's cessation or termination as a Service Provider.





SECTION 14
OTHER EMPLOYEE BENEFITS


The amount of any compensation deemed to be received by a Participant as a
result of the exercise of an Option or the grant, payment or vesting of any
other Award shall not constitute "earnings" with respect to which any other
benefits of such Participant are determined, including benefits under (a) any
pension, profit sharing, life insurance, or salary continuation plan or other
employee benefit plan of the Company, or (b) any agreement between the Company
and the Participant, except as such plan or agreement shall otherwise expressly
provide.




23

--------------------------------------------------------------------------------





SECTION 15
PLAN AMENDMENT, MODIFICATION AND TERMINATION


15.1
Amendment, Modification, and Termination. The Board may at any time terminate,
and from time to time may amend or modify, the Plan; provided, however, that no
amendment or modification may become effective without approval of the amendment
or modification by the shareholders if shareholder approval is required to
enable the Plan to satisfy any applicable statutory or regulatory requirements,
to comply with the requirements for listing on any exchange where the Shares are
listed, or if the Company, on the advice of counsel, determines that shareholder
approval is otherwise necessary or desirable.



15.2
Adjustment Upon Certain Unusual or Nonrecurring Events. The Board may make
adjustments in the terms and conditions of Awards in recognition of unusual or
nonrecurring events (including the events described in Section 4.3) affecting
the Company or the financial statements of the Company or of changes in
applicable laws, regulations, or accounting principles, whenever the Board
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.



15.3
Awards Previously Granted. Notwithstanding any other provision of the Plan to
the contrary (but subject to a Holder's employment being terminated for Cause
and Section 15.2), no termination, amendment or modification of the Plan shall
adversely affect in any material way any Award previously granted under the
Plan, without the written consent of the Holder of such Award.





SECTION 16
WITHHOLDING


16.1
Withholding Requirement. The Company's obligations to deliver Shares upon the
exercise of an Option or SAR, or upon the vesting, settlement, or issuance of
any other Award, shall be subject to the Participant's satisfaction of all
applicable federal, state and local income and other tax (including Social
Security and Medicare taxes) withholding requirements.



16.2
Satisfaction of Withholding Requirement. The Committee may, in its sole
discretion, provide that when taxes are to be withheld in connection with the
exercise, vesting, settlement, or issuance of an Award, the Holder may elect to
make payment for the withholding taxes, by one or a combination of the following
methods:



(a)
payment of an amount in cash equal to the amount to be withheld;



(b)
payment by tendering previously acquired Shares (either actually or by
attestation) valued at their then Fair Market Value in an amount equal to the
amount to be withheld;



(c)
requesting that the Company withhold from the Shares otherwise issuable to the
Holder Shares having a value equal to their then Fair Market Value and equal to
the amount to be withheld; and



(d)
withholding from any other compensation otherwise due to the Holder.



16.3
Withholding with Shares. To the extent the Committee permits withholding through
either the payment of previously acquired Shares or withholding from the Shares
otherwise issuable to the Holder, any such withholding shall be in accordance
with any rules or established procedures for election by Participants or Holders
including any rules or restrictions relating to the period of time any
previously acquired Shares have been held or owned, the timing of any elections,
the irrevocability of any elections, or any special rules relating to a
Participant who is an officer or trustee of the Company within the meaning of
Section 16 of the 1934 Act.



24

--------------------------------------------------------------------------------









SECTION 17
NONEXCLUSIVITY OF THE PLAN


17.1
Nonexclusivity of the Plan. Neither the adoption of the Plan nor the submission
of the Plan to shareholders of the Company for approval shall be construed as
creating any limitations on the power or authority of the Board or of the
Committee to continue to maintain or adopt such other or additional incentive or
other compensation arrangements of whatever nature as the Board or the
Committee, as the case may be, may deem necessary or desirable, or to preclude
or limit the continuation of any other plan, practice or arrangement for the
payment of compensation or fringe benefits to employees or non- employee
trustees generally, or to any class or group of employees or non-employee
trustees, which the Company now has lawfully put into effect, including any
retirement, pension, savings and share purchase plan, insurance, death, and
disability benefits and executive short-term incentive plans.





SECTION 18
REQUIREMENTS OF LAW


18.1
Requirements of Law. The issuance of Shares and the payment of cash pursuant to
the Plan shall be subject to all applicable laws, rules and regulations, and to
such approvals by any governmental agencies or stock exchanges as may be
required. Notwithstanding any provision of the Plan or any Award, Holders shall
not be entitled to exercise or receive benefits under any Award, and the Company
shall not be obligated to deliver any Shares or other benefits to a Holder, if
such exercise, receipt of benefits or delivery would constitute a violation by
the Holder or the Company of any applicable law or regulation.



18.2
Code Section 409A.



(a)
This Plan is intended to meet or to be exempt from the requirements of Code
Section 409A, and shall be administered, construed, and interpreted in a manner
that is in accordance with and in furtherance of such intent. Any provision of
this Plan that would cause an Award to fail to satisfy Code Section 409A or, if
applicable, an exemption from the requirements of that Section, shall be amended
(in a manner that as closely as practicable achieves the original intent of this
Plan) to comply with Code Section 409A or any such exemption on a timely basis,
which may be made on a retroactive basis, in accordance with regulations and
other guidance issued under Code Section 409A.



(b)
If an Award provides for payments or benefits that (i) constitute a "deferral of
compensation" within the meaning of Code Section 409A, and (ii) are triggered
upon a termination of employment, then to the extent required to comply with
Section 409A, the phrases "termination of employment," "separation from
service," or words and phrases of similar import, shall be interpreted to mean a
"separation from service" within the meaning of Code Section 409A.



(c)
If a Participant was a "specified employee," then to the extent required in
order to comply with Code Section 409A, all payments, benefits, or
reimbursements paid or provided under any Award that constitute a "deferral of
compensation" within the meaning of Code Section 409A, that are provided as a
result of a "separation from service" within the meaning of Section 409A and
that would otherwise be paid or provided during the first six (6) months
following such separation from service shall be accumulated through and paid or
provided (together with interest at the applicable federal rate under section
7872(f)(2)(A) of the Code in effect on the date of the separation from service)
on the first business day that is more than six (6) months after the date of the
separation from service (or, if the Participant dies during such six (6) month
period, within ninety (90) days after the Participant's death).



25

--------------------------------------------------------------------------------







(d)
To the extent that payment of an amount that constitutes a "deferral of
compensation" within the meaning of Code Section 409A is contingent upon the
Participant executing a release of claims against the Company, the release must
be executed by the Participant and become effective and irrevocable in
accordance with its terms no later than the earlier of (i) the date set forth in
the Award, or (ii) fifty-five (55) days following separation from service.



(e)
To the extent that any payment of an amount that constitutes a "deferral of
compensation" within the meaning of Code Section 409A and is scheduled to be
paid in the form of installment payments, such payment form shall be deemed to
be a right to a series of separate payments as described in Treasury Regulations
§ 1.409A 2(b)(2)(iii).



(f)
To the extent that any Award is subject to Code Section 409A, any substitution
of such Award may only be made if such substitution is made in a manner
permitted and compliant with Code Section 409A.



(g)
In no event will the Company or any Affiliate have any liability to any
Participant with respect to any penalty or additional income tax imposed under
Code Section 409A even if there is a failure on the part of the Company or
Committee to avoid or minimize such Section's penalty or additional income tax.



18.3
Rule 16b-3. Each transaction under the Plan is intended to comply with all
applicable conditions of Rule 16b-3 to the extent Rule 16b-3 reasonably may be
relevant or applicable to such transaction. To the extent any provision of the
Plan or any action by the Committee under the Plan fails to so comply, such
provision or action shall, without further action by any person, be deemed to be
automatically amended to the extent necessary to effect compliance with Rule
16b-3; provided, however, that if such provision or action cannot be amended to
effect such compliance, such provision or action shall be deemed null and void
to the extent permitted by law and deemed advisable by the Committee.



18.4
Governing Law. The Plan and all agreements hereunder shall be construed in
accordance with and governed by the laws of the state of Maryland without giving
effect to the principles of the conflict of laws to the contrary.



SUBJECT TO THE SHAREHOLDER APPROVAL REQUIREMENT NOTED BELOW, THIS EPR PROPERTIES
2016 EQUITY INCENTIVE PLAN HEREBY IS ADOPTED BY THE BOARD OF TRUSTEES OF EPR
PROPERTIES THIS 24TH DAY OF MARCH 2016.
THE PLAN SHALL BECOME EFFECTIVE ON THE EFFECTIVE DATE ONLY IF APPROVED BY THE
SHAREHOLDERS OF THE COMPANY.




26